Citation Nr: 0112527	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to individual unemployability due to service-
connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967 and from October 1969 to November 1971.

Service connection was granted for a left knee disability in 
a July 1968 VA rating decision.  The assigned disability 
rating is currently 30 percent.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied an increased evaluation for the veteran's 
service-connected left knee disability.  The veteran's claim 
of entitlement to individual unemployabilty was also denied.  

The veteran filed a timely Notice of Disagreement as to both 
issues in April 2000.  In May 2000, the RO issued a Statement 
of the Case which referred only to the issue of entitlement 
to a total rating based on individual unemployability.  No 
Statement of the Case as to the veteran's increased rating 
claim has been issued.  

For reasons which will be expressed below, the Board believes 
that these two issues must be remanded to the RO for further 
development. 

Additional issues

In April 2000, the veteran raised several additional claims, 
including entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for disabilities of the right leg and foot 
and the low back.  A review of the record reflects that 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 (then known as 38 U.S.C. § 351) for disabilities 
including sciatic nerve injury effecting the right leg and 
foot and back pain to include between the shoulder blades and 
low back was denied in May 1988.  That decision was not 
appealed and became final.  The RO informed the veteran of 
this, as well as the necessity of submitting new and material 
evidence which is sufficient to reopen his claims.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1003 (2000).   

The veteran has also raised claims entitlement to service 
connection for a disabilities of the right wrist, right 
shoulder, right ear and for a mental dysfunction.  In a May 
2000 deferred rating decision, the RO in essence informed the 
veteran that these claims were not well grounded.

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  The VCAA also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 

The VCAA eliminated the concept of well-grounded claims.  The 
issues listed above are referred to the RO for consideration 
in light of the subsequently-enacted VCAA.  


REMAND

The veteran is seeking entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability.  His only service connected disability is a left 
knee disability, for which a 30 percent evaluation is 
currently assigned.  He essentially contends that he is 
unable to maintain gainful employment due to his service-
connected knee disability.

With respect to the veteran's claim of entitlement to an 
increased evaluation for a left knee disability, the record 
reflects that the claim was denied in a February 2000 rating 
action, the veteran filed a timely Notice of Disagreement in 
April 2000.  Subsequently, no Statement of the Case as to 
this claim has been issued.  

The Board finds that the issue of entitlement to an increased 
evaluation for a left knee disability has been placed in 
appellate status by the filing of a notice of disagreement 
(NOD) as to that issue.  Thus, the claim must be remanded to 
the RO for the preparation of a SOC.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [Pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
[noting in the comments that, if an issue is raised on the 
record for the first time before the Board, the proper course 
of action, consistent with the governing VA statutes and 
regulations, is for the Board to "remand" the issue to the RO 
for further development].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  

Moreover, inasmuch as currently the veteran's only service 
connected disability is a left knee disability, his claim for 
entitlement to individual unemployability is inextricably 
intertwined with the increased rating claim, and therefore 
adjudication of the individual unemployability claim is 
deferred, pending the actions requested in this remand.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
inform him of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate his claims.  As 
part of this notice, the RO should 
specifically request that the veteran 
provide the names and addresses of any 
additional health care providers who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  The RO should issue the veteran a 
Statement of the Case as the issue of 
entitlement to an increased evaluation 
for a left knee disability, to include 
consideration of an extraschedular 
evaluation.  The veteran should then be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9).

The Board notes that in order for the 
veteran to obtain appellate review of 
this issue, he must follow the regulatory 
provisions governing the submission of a 
substantive appeal in order to perfect 
his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202 (2000).  
The case should only be returned to the 
Board following the issuance of the SOC 
if it is perfected by the filing of a 
timely substantive appeal. See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).

3.  The RO should ensure that any 
additional development action which is 
required by the VCAA is accomplished.    
Following completion of the foregoing, 
the RO should readjudicate the issue of 
entitlement to a total rating based on 
individual unemployability, as well as 
any other issues which are ripe for its 
review.  Thereafter, the case should be 
returned to the Board, if in order.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


